IN THE SUPREME COURT OF THE STATE OF KANSAS

                                              No. 124,028

                                          STATE OF KANSAS,
                                              Appellee,

                                                    v.

                                          MARTIN VASQUEZ,
                                             Appellant.


                                  SYLLABUS BY THE COURT

        An illegal sentence is a sentence that (1) is imposed by a court without
jurisdiction; (2) does not conform to statutory provisions about the character or term of
punishment authorized; or (3) ambiguously states the time to be served or the way the
defendant must serve the sentence. Whether a sentence meets these definitions presents a
question of law. A district court may summarily deny the motion without appointment of
counsel if the motion, files, and records of the case conclusively show the defendant has
no right to relief. On appeal from a district court order summarily denying a motion to
correct illegal sentence, an appellate court conducts an unlimited review because the
appellate court has the same access to the files, records, and motion as the district court.


        Appeal from Edwards District Court; BRUCE T. GATTERMAN, judge. Opinion filed June 3, 2022.
Affirmed.


        Martin Vasquez, appellant pro se, was on the briefs.


        Kristafer R. Ailslieger, deputy solicitor general, and Derek Schmidt, attorney general, were on the
brief for appellee.




                                                    1
The opinion of the court was delivered by


       LUCKERT, C.J.: Martin Vasquez challenges the district court's summary denial of
his motions to correct illegal sentences for three counts of first-degree murder, one count
each of aggravated robbery and felony theft, and one count of misdemeanor theft.
Vasquez' claims do not fall within the narrow statutory definition of illegal sentence. We
thus affirm the district court's summary dismissal of Vasquez' motions.


                       FACTUAL AND PROCEDURAL BACKGROUND


       The facts of the underlying crime are set forth in Vasquez' direct appeal, State v.
Vasquez, 287 Kan. 40, 194 P.3d 563 (2008). Highly summarized, an Edwards County
District Court jury convicted Vasquez of three counts of first-degree murder, one count
each of aggravated robbery, aggravated burglary, and felony theft, and one count of
misdemeanor theft after his estranged wife, her father, and her new boyfriend died from
gunshot wounds to the head. The sentencing judge imposed three consecutive sentences
of a maximum of life and a minimum of 40 years for the first-degree murder convictions.


       He appealed, and this court affirmed all convictions except one for aggravated
burglary. 287 Kan. at 62.


       Sometime later, Vasquez filed a motion for postconviction relief under K.S.A. 60-
1507. The district court denied the motion, and the Court of Appeals affirmed that
judgment. Vasquez v. State, No. 106,505, 2014 WL 4080025 (Kan. App. 2014)
(unpublished opinion), rev. denied 302 Kan. 1022 (2015).


       The current proceedings began in March 2020, with a series of pro se motions. In
the motions, Vasquez attacks his convictions. He argues insufficient evidence supported

                                             2
the theft of a handgun count, the court should not have admitted assorted items of
forensic evidence because of Brady violations, law enforcement falsely arrested him, and
he is innocent.


       The district court consolidated the motions and summarily denied them, finding
that none of the motions raised a substantial issue of law or fact that would support the
narrow grounds for relief allowed under K.S.A. 2020 Supp. 22-3504, the motion for
illegal sentence statute. Because Vasquez had made passing references to K.S.A. 60-1501
and K.S.A. 60-1507, the judge also addressed the reasons Vazquez had no right to relief
under those statutes.


       Vasquez appeals, and this court has jurisdiction under K.S.A. 2020 Supp. 22-
3601(b)(3) (vesting appellate jurisdiction over cases in which maximum sentence of life
imprisonment imposed).


                                         ANALYSIS


       Vasquez framed his motions as ones to correct an illegal sentence under K.S.A.
2020 Supp. 22-3504(a). Longstanding caselaw and, more recently, the illegal sentence
statute define an illegal sentence as a sentence that (1) is imposed by a court without
jurisdiction; (2) does not conform to statutory provisions about the character or term of
punishment authorized; or (3) ambiguously states the time to be served or how the
defendant must serve the sentence. K.S.A. 2020 Supp. 22-3504(c)(1); State v. Sartin,
310 Kan. 367, 370, 446 P.3d 1068 (2019).


       Whether a sentence meets these definitions presents a question of law. A district
court may summarily deny the motion without appointment of counsel if the motion,
files, and records of the case conclusively show the defendant has no right to relief.

                                             3
State v. Mitchell, 315 Kan. 156, 158, 505 P.3d 739 (2022). On appeal from a district court
order summarily denying a motion to correct illegal sentence, an appellate court conducts
an unlimited review because the appellate court has the same access to the files, records,
and motion as the district court. State v. Alford, 308 Kan. 1336, 1338, 429 P.3d 197
(2018).


       Here, that unlimited review shows that, even under a liberal reading of Vasquez'
pleadings, none of the alleged errors fall within the narrow parameters of an illegal
sentence under K.S.A. 2020 Supp. 22-3504. All the arguments concern rulings about the
admission or the sufficiency of evidence. Vasquez attacks his convictions, not the legality
of this sentence. He presents no arguments about whether the court lacked jurisdiction to
impose his sentences, the sentences conform to statutory provisions, or the sentences are
ambiguous.


       In other words, the district court judge correctly determined that Vasquez raised
no substantial issues of law or fact that would support correcting an illegal sentence. The
district court thus did not err in summarily denying Vasquez' motions to correct an illegal
sentence. And, assuming Vazquez had raised claims under K.S.A. 60-1501 or K.S.A.
60-1507, he does not argue on appeal that the district court judge erred in denying those
claims. Vasquez has thus abandoned any appellate argument he might have about those
rulings. See State v. Bailey, 313 Kan. 895, 897, 491 P.3d 1256 (2021) (party abandons
issue by failing to adequately brief it).


       Finding no error, we affirm the district court.


       Affirmed.




                                              4